I think the motion to quash the information should have been granted because it fails to charge any offense against the laws of the State of Florida.
The information attempted to charge a violation of Section 5155 R. G. S., 7258 C. G. L. It is my opinion that the information does not meet the requirements of the rule stated in Clifton v. State, 76 Fla. 244, 79 So. 707.
It appears to me that the clear implication of the language of the information is that the alleged victim parted with the money mentioned relying on the promise of the accused that he, the accused, would procure from the owner of certain property a deed conveying the same to the alleged victim. The information does not allege that the accused *Page 792 
pretended to, or represented to the alleged victim that he, the accused, had authority to bind the owner to sell and convey the property.
The information charges an immoral act on the part of the accused but not such an act as is within the purview of the statute, supra.
BROWN, J., concurs.